Kruse, J.:
The plaintiff, a resident taxpayer of the town of Bath, in the -county of Steuben, attacks the proceedings of the board of supervisors of that county appropriating the sum of $30,000 to erect a ■court house in the city of Hornellsville. Bath is the county seat, hut the county was early divided into two jury districts and for many years a court house has been maintained at Bath and another at Corning, Bath being in the first jury' district and Corning in the second. In 1902 the Legislature passed an act (Laws of 1902, -chap. 119) which permitted terms of the County Court of Steuben •county to be held at the city hall, in the city of Hornellsville, in in addition to the County Courts required to be held at Bath and ■Corning, and authorized the county judge of the county to appoint such additional terms and provided for the drawing of jurors therefor. This act became a law on the 12th day of March, 1902. County ■Courts with jury have been held at the city hall, in the city of Hornellsville, on the first Monday in October in each year, com*194mencing with .190.2, 'and terms of the Supreme Court with trial and. grand juries in September, 1904, and September, 1905.
On December 14, 1904, the board of'supervisors passed an act. dividing the county into three jury districts.and modifying the two- . then existing districts to conform to such new division, placing the city of, ilofnellsville and the surrounding towns in -the third; jury district. ■
The plaintiff contends that erecting' an additional court house at. Hornellsville would he, in effect, changingz the county seat from its present location at. Bath; that the proceeding is in contravention of the Constitution of the State, which forbids the Legislature passing-a private or local bill locating or changing county seats (N. Y. Const. art. 3, § 18), and that the b.oai-d of supervisors has no-authority to erect or locate a court house at that place without submitting the question tó á vote of the electors of the county, as is-provided in the County'La'w. That law provides that the-site or loeat-ion of no county building or office shall be changed if the-change sliall exceed one mile and shall be beyond the bounds of the incorporated village or citywhere it is already situated, except upon petition of a certain number of freeholders and upon a majority vote.of the members elected to the board of supervisors, ratified by a .majority vote of the electors of the countyin favor of the removal or change of location. (County Law [Laws of 1892, chap. 686], § 31, as amd. by. Laws of 1.899, chap. 133 ; Id. §§-32, 33.)
We are clearly'of the opinion that the plaintiff’s position isuntetiable. We think an additional court House may be maintained as is .proposed without changing the county seat; that it. is not a. change of the sité or location of "a county, building or office within the meaning of the County Law to erect such additional court, house, and that the board of supervisors .has ample power- to construct such additional court .house under the provisions of law to-which attention will be called presently.
The State Constitution provides that the Legislature shall, by general laws, confer upon boards of, supervisors such further powers- . of local legislation and administration as the Legislature may from, ■time to time deem expedient. (N. Y. Const. art. 3, § 27.)
Subdivision 14 of section 12 of .the County Law authorizes-boards of supervisors to “ make one or more jury districts and to intake *195such regulations in respect to the holding of the terms of courts as shall be necessary by reason of such change.”
Section 31 of the County Law (as amd. supra), provides as follows :
“ Location of county buildings.— The board of supervisors may, except in the county of Kings, by a majority vote- of all the members elected thereto, fix or change the site of any county building, and the location of any county office ; but the site or location of no county building or office shall be changed when the change shall exceed one mile, and shall be beyond the boundaries of.-the incorporated village or city, where already situated, except upon a petition ■ of at least twenty-live freeholders of the county, describing the buildings or office, the site or location of which is proposed to be changed, and the place at or near which it is proposed to locate such new buildings or office * *
Section 32 prescribes the proceedings to be taken on the petition by the board of supervisors, and the manner of submitting the question to a vote.
Section 33 provides:
“ How submitted to vote.— The question of the removal of the site of such buildings, or the change of the location of any such office, shall thereupon be voted on by the electors of the county at such general election by ballot.' If a majority of the ballots cast shall'be in favor of such removal, the proceedings of such board of supervisors shall be deemed ratified by the electors, and the change of the site of such buildings, or the removal of such offices, shall be made accordingly ; but the old site and the buildings thereon shall be continued and used until new buildings upon the new site have been provided and accepted by the' board of supervisors.”
It will thus be seen that the requirement for submitting the question to a vote of the electors applies only to the removal of the site or change of the location of any such building or office.
Section 12 of the County Law provides that boards of supervisors shall :
“ 13. Purchase, lease or otherwise acquire for the use of the county, necessary real property for court-houses, jails, alms-houses, asylums and other county buildings, and for other county uses and purposes; and erect, alter, repair or construct any necessary buildings or other improvements thereon for necessary county use, and *196cause to be levied, collected and paid all such sums of money as they shall, deem necessary therefor; and sell, lease or apply to other county use the sites and buildings, when a site is changed; and if sold, apply the proceeds to the payment for new sites, buildings and improvements.” ■ '
. As has been stated, Trial Terms of the Supreme Court, as well as of the County Court, have been held at 'Tlornellsville under regular appointments made therefor, and it appears that a large number of the inhabitants of the county will he convenienced and the business of the courts facilitated by the holding of terms, of the courts at Tlornellsville, which with the surrounding towns constitutes the third jury district. Under these circumstances we cannot say that the board of supervisors improperly exercised its power irv making ■provision for an ■ additional court house to be erected, in the city of .Tlornellsville.
'We have considered all the grounds urged on plaintiff’s behalf ■against the action of th'e board of supervisors. Some of the objections are not involved in the question for our determination, and none, we think, is such as warrants a determination of the question so Submitted favorable to the plaintiff.
■ Judgment should he directed ' for . the defendant upon" the submission; without costs.
All concurred.
Judgment directed for the defendant upon the submission.